COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
JORGE WONG,                                                   )
                                                                              )              
No.  08-06-00219-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
65th District Court
KAREN WONG,                                                  )
                                                                              )          
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 2005CM610)
                                                                              )
 
 
MEMORANDUM  OPINION
 
On January 28,
2005, Appellee Karen Wong filed an original petition for divorce.  A default decree of divorce was entered on
April 15, 2005.  Appellant Jorge Wong
filed a motion for new trial which was subsequently granted by the trial court
and a final decree of divorce in this cause was entered of record on June 13, 2006.  Appellant timely filed his notice of appeal.




Pending before the
Court is Appellant=s
unopposed motion to dismiss the appeal with prejudice.  See Tex.R.App.P.
42.1(a)(1).  We have considered this
cause on the motion and conclude that the motion should be granted.  Therefore, we grant Appellant=s motion to dismiss and dismiss this
appeal with prejudice.  Costs in this
Court are taxed against Appellant.  See
Tex.R.App.P. 42.1(d).
 
 
 
 
October
5, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.)(Sitting by Assignment)